Oldham, J. The demurrer to the declaration was properly sustained by the court below. The sheriff is required by law to retain the proceeds arising from a sale of perishable property held under attachment, made by order of the court during the pendency of the action, “subject to the order of the court after the final judgment in the action.” Rev. St. ch. 13, sec. 40. The declaration does not show that the court ever made any order upon the subject, and until the circuit court shall make an order inquiring him to pay the taoney to the plaintiff, he cannot sustain his action against the sheriff for it. Affirmed.